          Case 1:21-cv-00134-YK Document 14 Filed 08/31/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                        :
     Plaintiff                                   :
                                                 :       No. 1:21-cv-00134
               v.                                :
                                                 :       (Judge Kane)
$146,388.97 IN U.S. CURRENCY                     :
SEIZED FROM PNC BANK ACCT.                       :
ENDING #2883 I/N/O JIMMY TRAN,                   :
et al.,                                          :
        Defendants                               :

                                             ORDER

       AND NOW, on this 31st day of August 2021, in accordance with the Memorandum

issued concurrently with this Order, and in light of default having been entered against all

Defendants—i.e., (1) $146,388.97 in U.S. Currency seized from PNC Bank Account #51-1267-

2883 in the name of Jimmy Tran DBA Asia Market on August 12, 2020; (2) $6,690.84 in U.S.

Currency seized from PNC Bank Account #51-1330-8784 in the name of Jimmy Tran DBA Hoa

Dong Market on August 12, 2020; (3) $968.05 in U.S. Currency seized from PNC Bank Account

#50-0528-0518 in the name of Jimmy Tran DBA Asia Market on August 12, 2020; (4) $42,529

in U.S. Currency seized from 2400 Forest Lane, Harrisburg, PA on August 12, 2020; and (5)

$4,617.69 in U.S. currency seized from 325 S. 17th St., Harrisburg, PA on August 12, 2020

(collectively, the “Currency Defendants”) (Doc. No. 10)—and upon consideration of Plaintiff

United States of America (“Plaintiff”)’s motion for default judgment (Doc. No. 11), and the

supporting documents filed therewith, IT IS ORDERED THAT:

       1. Plaintiff’s motion for default judgment (Doc. No. 11) is GRANTED;

       2. The Clerk of Court is directed to amend the caption of this action to substitute
          “$42,529 in U.S Currency seized from 2400 Forest Lane” for “$42,5298 in U.S
          Currency seized from 2400 Forest Lane”;
   Case 1:21-cv-00134-YK Document 14 Filed 08/31/21 Page 2 of 2




3. The $201,194.55 in U.S. currency seized on August 12, 2020, consisting of the
   Currency Defendants, is FORFEITED to Plaintiff;

4. The Clerk of Court is directed to enter final forfeiture judgment to vest in Plaintiff all
   right, title, and interest in the Currency Defendants;

5. Jurisdiction is retained over this matter for the granting of such orders as the
   circumstances may require; and

6. The Clerk of Court is directed to administratively CLOSE this case.


                                              s/ Yvette Kane
                                              Yvette Kane, District Judge
                                              United States District Court
                                              Middle District of Pennsylvania




                                          2
